Citation Nr: 1550823	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  11-20 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected right foot bunion (hallux valgus).

2.  Entitlement to an initial compensable disability rating for service-connected left foot bunion (hallux valgus).   

3.  Entitlement to an initial rating in excess of 10 percent for service-connected allergic rhinitis, prior to July 17, 2015.

4.  Entitlement to a rating in excess of 30 percent for service-connected allergic rhinitis from July 17, 2015.  

5.  Entitlement to an initial compensable disability rating for service-connected headaches, prior to March 3, 2012.  

6.  Entitlement to a rating in excess of 10 percent for service-connected headaches, from March 3, 2012.  

7.  Entitlement to a rating in excess of 50 percent for service-connected headaches, from April 30, 2015.  

8.  Entitlement to an initial compensable rating for service-connected thoracic scoliosis, prior to March 3, 2012.  

9.  Entitlement to a rating in excess of 10 percent for service-connected thoracic scoliosis, from March 3, 2012.  

10.  Entitlement to a rating in excess of 50 percent for service-connected thoracic scoliosis, from April 30, 2015.  

11.  Entitlement to an initial, compensable rating for service-connected right knee chondromalacia, prior to March 3, 2012.

12.  Entitlement to a rating in excess of 10 percent for service-connected right knee chondromalacia, from March 3, 2012.  

13.  Entitlement to an initial, compensable rating for service-connected left knee chondromalacia, prior to March 3, 2012.

14.  Entitlement to a rating in excess of 10 percent for service-connected left knee chondromalacia, from March 3, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from April 1984 to October 2009.  

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2009 rating decision in which the RO, in pertinent part, granted service connection and assigned initial noncompensable ratings, effective November 1, 2009, for the following disabilities: right foot bunion, left foot bunion, allergic rhinitis, headaches, thoracic scoliosis, right knee chondromalacia, and left knee chondromalacia.  

In December 2009, the Veteran filed a notice of disagreement (NOD) as to the ratings assigned to the foregoing disabilities.  A statement of the case (SOC) was issued in May 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2011. 

In September 2013, the RO awarded an increased 10 percent rating for headaches, thoracic scoliosis, and right and left knee chondromalacia, effective March 3, 2012.  

In October 2014, the Board remanded the Veteran's increased rating claims to the agency of the original jurisdiction (AOJ) - the RO, in this case - for further action, to include additional development of the evidence.  After completing the requested development, the AOJ issued a rating decision in January 2015, which awarded an increased, initial 10 percent rating for allergic rhinitis, from November 1, 2009.  

In July 2015, the RO awarded an increased 30 percent rating for allergic rhinitis, effective July 17, 2015, as well as an increased 50 percent rating for headaches, effective April 30, 2015, and an increased 40 percent rating for thoracic scoliosis, effective April 30, 2015.  

In addition to the foregoing, the AOJ issued a supplemental statement of the case (SSOC) in July 2015 that addressed all of the Veteran's increased rating claims and, thereafter, returned the matters on appeal to the Board for further consideration.

Because the Veteran has disagreed with the initial rating assigned following the award of service connection for each service-connected disability on appeal, the Board has characterized each matter on appeal in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the AOJ has granted higher ratings for the service-connected allergic rhinitis, headaches, thoracic scoliosis, and right and left knee disabilities at different stages of this appeal -inasmuch as higher ratings for each disability are available both before and after those periods, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as now encompassing the 14 matters set forth on the title page.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In the July 2015 rating decision, the RO also awarded a separate 10 percent rating for left knee instability from April 30, 2015.  The RO has also granted service connection for scars associated with the Veteran's right knee disability.  See rating decisions dated November 2009 and August 2015.  The Veteran has not expressed disagreement with the rating or effective date assigned to her service-connected left knee instability or right knee scar disabilities and, thus, those disabilities or the propriety of the ratings assigned thereto will not be discussed herein.  

This appeal is now processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The claims of entitlement to a rating in excess of 10 percent for service-connected thoracic scoliosis, from March 3, 2012, and a rating in excess of 50 percent for service-connected thoracic scoliosis, from April 30, 2015, are addressed in the remand following the order; those matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The Veteran's service-connected right and left foot bunion/hallux valgus disabilities are manifested by pain and tenderness in her great toes, which result in painful motion and other functional impairment, including difficulty with sustained periods of standing or any weight-bearing of the feet.  

3.  For the period prior to July 17, 2015, the Veteran's allergic rhinitis was manifested by difficulty breathing through the nose and other allergy symptoms, with objective evidence of greater than 50 percent obstruction of her nasal passage on both sides.  

4.  From July 17, 2015, the Veteran's allergic rhinitis is manifested by difficulty breathing through the nose and other allergy symptoms, with credible objective evidence of nasal polyps.  There is no evidence that the Veteran's allergic rhinitis is manifested by a deviated septum, loss of part of the nose, scars, sinusitis, laryngitis, bacterial rhinitis, granulomatous rhinitis, or any other respiratory condition.  

5.  For the period prior to March 3, 2012, the Veteran's headaches were manifested by less frequent prostrating attacks, as the evidence shows that, while the Veteran reported having headaches five to six times a week, she was able to take medication and go to work and only had to stay in bed occasionally.  

6.  For the period from March 3, 2012, to April 30, 2015, the Veteran's headaches were manifested by characteristic prostrating attacks that averaged approximately one every two months, as she reported having severe headaches five days a week but stated she was able to get up for short periods of time during her severe headaches and reported that her medication provided good control of her symptoms.  

7.  For the period from April 30, 2015, the evidence shows the Veteran's headaches are manifested by very frequent prostrating attacks that produce severe economic inadaptability.  The evidence does not reflect that she experiences any additional functional impairment as a result of her headaches during this time period.  

8.  For the period prior to March 3, 2012, the evidence shows the Veteran's thoracic scoliosis was manifested by normal range of motion in all planes of excursion, with no evidence of muscle spasm, guarding, localized tenderness, or vertebral body fracture with loss of at least 50 percent of height.  There was also no evidence of painful motion, degenerative arthritis, intervertebral disc syndrome (IVDS), or any lay or medical evidence of associated neurological abnormalities during that time.  

9.  For the period prior to March 3, 2012, the pertinent evidence shows the Veteran's right and left knee chondromalacia was manifested by normal range of motion, without evidence of swelling, muscle spasm, or painful motion.  There was also no clinical or radiographic evidence of arthritis in either knee joint; nor was there any evidence of recurrent subluxation or instability in either knee joint.  

10.  For the period from March 3, 2012, the pertinent evidence shows the Veteran's right and left knee chondromalacia was manifested by normal extension to zero degrees bilaterally but flexion limited to 60 degrees on the right and 65 degrees on the left as a result of pain and repetitive motion.  The evidence does not reflect that the Veteran's right or left knee disability is manifested by ankylosis, meniscal conditions, recurrent effusion, or tibia or fibula impairment.  Nor is there evidence of recurrent subluxation or instability in the right knee joint or scars on the left knee.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for right foot hallux valgus have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.59, 4.71a, Diagnostic Code 5280 (2015).

2.  The criteria for a 10 percent rating for left foot hallux valgus have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.59, 4.71a, Diagnostic Code 5280 (2015).

3.  The criteria for an initial disability rating in excess of 10 percent for allergic rhinitis, prior to July 17, 2015, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6522 (2015).

4.  The criteria for a disability rating in excess of 30 percent for allergic rhinitis, from July 17, 2015, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6522 (2015).

5.  The criteria for an initial compensable rating for headaches, prior to March 3, 2012, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2015).  

6.  The criteria for a rating in excess of 10 percent for headaches, from March 3, 2012, to April 30, 2015, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2015).  

7.  The criteria for a rating in excess of 50 percent for headaches, from April 30, 2015, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2015).  

8.  The criteria for an initial, compensable rating for thoracic scoliosis, prior to March 3, 2012, are not met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Diagnostic Codes (2015).

9.  The criteria for an initial, compensable rating for right knee chondromalacia, prior to March 3, 2012, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.3, 4.7, 4.71a, Diagnostic Code 5099-5014 (2015).

10.  The criteria for a rating in excess of 10 percent for right knee chondromalacia, from March 3, 2012, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.3, 4.7, 4.71a, Diagnostic Code 5099-5014 (2015).

11.  The criteria for an initial, compensable rating for left knee chondromalacia, prior to March 3, 2012, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.3, 4.7, 4.71a, Diagnostic Code 5099-5014 (2015).

12.  The criteria for a rating in excess of 10 percent for left knee chondromalacia, from March 3, 2012, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.3, 4.7, 4.71a, Diagnostic Code 5099-5014 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 was revised, in part.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  Notably, the final rule removed the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings, as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, a pre-rating letter dated in May 2009 provided notice to the Veteran regarding the information and evidence needed to substantiate her increased rating claims.  The letter informed the Veteran of what information and evidence must be submitted by her, and what information and evidence would be obtained by VA.  The letter also advised the Veteran of general information pertaining to VA's assignment of disability ratings and effective dates.  The November 2009 rating decision reflects the AOJ's initial adjudication of the increased rating claims after the issuance of the May 2009 letter.  Thereafter, a May 2011 statement of the case (SOC) set forth specific criteria for higher ratings for each disability on appeal (the timing and form of which suffices, in part, for Dingess/Hartman).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of VA examinations, a July 2015 Disability Benefits Questionnaire completed by the Veteran's private physician, an examination conducted at an International Clinic while the Veteran was overseas in March 2012, and outpatient treatment records dated from 2009 to 2015.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and her representative.  The Board finds that no further action to develop any claim herein decided, prior to appellate consideration, is required.

In this regard, as noted, the Board sought further development of the higher rating claim in October 2014, as it specifically requested the AOJ to schedule the Veteran for VA examinations to evaluate the service-connected disabilities on appeal.  As noted, the Veteran was afforded VA examinations for each disability on appeal in April 2015, which were responsive to the applicable rating criteria.  Accordingly, the Board finds that the AOJ has substantially complied with the Board's remand directives.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate each claim herein decided, the avenues through which she might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Because the RO has already assigned staged ratings for each of the disabilities on appeal (except for bilateral hallux valgus), the Board must consider the propriety of the rating at each stage, as well as whether any further staged rating is warranted.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Further, in claims for higher ratings for musculoskeletal disabilities, where the Veteran has a noncompensable rating and complains of pain on motion, he may be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Id. 

Bilateral Hallux Valgus

Service treatment records (STRs) show the Veteran complained of right and left foot pain and was noted to have a history of hallux valgus.  She filed a claim for service connection in May 2009, prior to her discharge from service.  In November 2009, the RO granted service connection for bunions (also referred to herein as "hallux valgus") affecting the right and left foot and assigned separate noncompensable (zero percent) disability ratings, effective November 1, 2009 (the first day of the month following her discharge from service).  

The Veteran's hallux valgus disabilities have been rated under 38 C.F.R. § 4.72, Diagnostic Code (DC) 5299-5280.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99."  In this case, the hyphenated code indicates that the Veteran's disability is evaluated as hallux valgus based on the criteria found under DC 5280.

Diagnostic Code 5280 provides ratings for unilateral hallux valgus.  Unilateral hallux valgus that is severe, if equivalent to amputation of great toe, is rated 10 percent disabling.  Unilateral hallux valgus that has been operated upon with resection of metatarsal head is also rated 10 percent disabling.  38 C.F.R. § 4.71a.

The pertinent evidence includes VA examination reports dated May 2009 and April 2015, a July 2015 Disability Benefits Questionnaire completed by the Veteran's private physician, an examination conducted at an International Clinic while the Veteran was overseas in March 2012, and outpatient treatment records dated from 2009 to 2015.  

During the May 2009 VA examination, the Veteran reported that the bunions located on her right and left big toes were manifested by pain with a severity of 8/10 that was elicited by physical activity.  She reported that the functional impairment caused by her bunions included pain caused by touching her feet, as well as long periods of driving, standing, and exercise.  Objective examination revealed a mild prominence of the first metatarsal phalangeal joint on both feet, which were diagnosed as bunions.  Otherwise, there was no evidence of painful motion, edema, disturbed circulation, weakness, atrophy, or tenderness.  The examiner noted there was no evidence of claw feet, hammertoes, or Morton's metatarsalgia.  The examiner also noted the Veteran has not been in the hospital or had surgery for this condition.  

During the March 2012 international examination, the examiner noted there were signs of pain, weakness, stiffness, swelling, lack of endurance, and evidence of painful motion closely related to the Veteran's bunions.  No additional clinical information was provided with respect to the nature and severity of the Veteran's bilateral hallux valgus.

During the April 2015 VA examination, the Veteran reported that her bunions were manifested by excruciating pain, such that she could not tolerate the pressure her bed sheet puts on her toes.  She reported that the severity of her pain was 7-8/10 with walking, with flare-ups to 8.5/10 three to four times a week, which involved her great toes, as well as the dorsum of her feet and ankles.  In this regard, the Veteran also reported experiencing burning in her heels and tingling, which resulted in decreased weight-bearing capacity.  The examiner stated that the Veteran's symptoms were mild to moderate, as she reported tenderness to palpation at the metatarsal phalangeal and interphalangeal joint region of her great toes.  There was also evidence of pain with movement, weight-bearing, and non-weight-bearing, and the examiner noted the pain caused disturbance of locomotion, interference with standing, and lack of endurance.  There was, however, no evidence of swelling, joint effusion, gross deformity, symptoms of hallux rigidus, or any other foot condition.  The examiner also noted the Veteran has not had surgery to treat her hallux valgus, but that the Veteran used bunion splints on a regular basis.  The examiner further noted that pain, weakness, fatigability, and incoordination significantly limited functional ability during flare-ups or when both feet are used repeatedly over a period of time, particularly with ambulation, climbing stairs, sustained periods of standing, or any weight-bearing of the feet.  In this regard, the examiner opined that the Veteran's bilateral hallux valgus impacts her ability to perform any type of occupational task, due to her decreased tolerance for weight-bearing, walking, and sustained periods of standing or walking.  

During the July 2015 examination, the Veteran reported that her bilateral hallux valgus had gotten worse, but she continued to report having pain, tingling, swelling, tenderness, and limited movement.  She also reported having flare-ups, which were manifested by burning, aching at the bottom of her feet, and pain during activities.  The Veteran reported that the functional impairment caused by her bilateral hallux valgus was an inability to do extended standing or walking.  She also reported the constant use of a cane, but no other assistive devices were noted.  The examiner stated that the Veteran's symptoms were mild or moderate bilaterally and further noted that she has not had surgery for her condition.  No additional foot disabilities, including hallux rigidus and claw foot, were identified on examination.  Nevertheless, the examiner noted there was pain on objective examination bilaterally, which resulted in excess fatigability, pain on movement, weight-bearing, and non-weight-bearing, interference with sitting, and lack of endurance.  The examiner also noted that there is pain, weakness, fatigability, and incoordination that significantly limits functional ability during flare-ups or when both feet are used repeatedly over a period of time, as she is unable to stand or walk for an extended period.  In this regard, the examiner stated that the Veteran's bilateral hallux valgus impacts her ability to perform any type of occupational task, noting the Veteran's report of being unable to walk for extended periods.  

Treatment records associated with the claims file generally note the Veteran's report of pain in her feet and toes, as well as her established diagnosis of bilateral hallux valgus.  In July 2015, the Veteran reported that her bunions were manifested by weekly flare-ups that occurred while resting and when she touched her toes; she also reported having stiffness in the foot, which radiated into her knee joints.  Otherwise, the treatment records do not contain any pertinent clinical evidence regarding the Veteran's bilateral hallux valgus.  

Considering the evidence of record in light of the applicable diagnostic criteria, the Board notes the Veteran does not meet the criteria for a compensable rating under DC 5280, as examiners have consistently described her symptoms as no more than mild or moderate, and the evidence shows her bilateral hallux valgus has not required surgery.  Indeed, the evidence shows that her bilateral hallux valgus disability is not equivalent to amputation or resection of the metatarsal head (which is contemplated by the rating criteria as a severe hallux valgus disability).  However, as noted, the Board must consider the provisions of 38 C.F.R. § 4.59, which notes the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  See also Burton, supra.  

In this case, the pertinent evidence shows that the Veteran experiences pain in her right and left foot and toes as a result of her bilateral hallux valgus disability and that her pain results in decreased functional ability during standing and walking.  While there was no objective evidence of painful motion at the May 2009 VA examination, the Veteran reported that her bilateral toe/foot pain was elicited by activities, such as standing and exercise.  See Layno v. Brown, 6 Vet. App. 464 (1994).  As a result, the Board finds there is competent lay and medical evidence of pain on movement of both feet throughout the appeal period.  It follows, then, that a 10 percent rating is warranted for the Veteran's right and left foot hallux valgus disabilities under 38 C.F.R. § 4.59 throughout the appeal period.

The Board has also considered the applicability of alternative diagnostic codes for rating the right and left hallux valgus disabilities but finds that no other diagnostic code provides a basis for a rating in excess of 10 percent.  Indeed, Diagnostic Codes 5277 (weak foot), 5278 (claw foot), 5281 (hallux rigidus), 5282 (hammertoes), and 5283 (malunion or nonunion of tarsal or metatarsal bones) are not applicable in this case as the objective medical evidence does not reflect that the Veteran's bilateral hallux valgus disabilities are manifested by any of these disabilities.  

Diagnostic Code 5284 provides criteria for higher ratings for other foot injuries; however, the Board finds the evidence does not reflect that the Veteran's bilateral hallux valgus disabilities more nearly approximate a moderately severe foot injury.  Indeed, as noted, the Veteran's bilateral hallux valgus disabilities have been consistently described as no more than mild or moderate.  Moreover, while the Veteran experiences functional limitation due to pain and other related symptoms, the 10 percent rating assigned herein contemplates her additional functional limitation due to pain.  Therefore, the Board finds that the Veteran's bilateral hallux valgus does not most nearly approximate a moderately-severe injury of either foot and a rating in excess of 10 percent is not warranted under any other provision(s) of VA's rating schedule. 

In evaluating these claims, the Board has considered the Veteran's own assertions and those of her representative.  However, the Board finds that the lay assertions made in support of the Veteran's claims for an increased rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating her right and left hallux valgus disabilities.  See 38 C.F.R. § 3.159 (a)(1); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Indeed, the lay and medical evidence demonstrates that the Veteran is entitled to separate 10 percent evaluations for her right and left hallux valgus disabilities, but no higher. 

In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Allergic Rhinitis

STRs show the Veteran complained of allergic rhinitis on several occasions during service.  In November 2009, the RO granted service connection for allergic rhinitis and assigned a noncompensable (zero percent) disability rating, effective November 1, 2009.  

In January 2015, the RO increased the Veteran's disability rating to 10 percent, effective November 1, 2009.  

In July 2015, the RO increased the Veteran's disability rating to 30 percent, effective July 17, 2015.  

Throughout the period in question, the Veteran's allergic rhinitis has been rated under 38 C.F.R. § 4.97, DC 6522, which evaluates allergic or vasomotor rhinitis.  Under DC 6522, a 10 percent rating is warranted for rhinitis without polyps but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A maximum rating of 30 percent is warranted for rhinitis with polyps.

For the period prior to July 17, 2015, the pertinent evidence includes VA examination reports dated May 2009 and April 2015, an examination conducted at an International Clinic while the Veteran was overseas in March 2012, and outpatient treatment records dated from 2009 to 2015.  

During the May 2009 VA examination, the Veteran reported that her rhinitis disability was manifested by interference with breathing through the nose, hoarseness of voice and pain.  Objective examination of the nose did not reveal any evidence of sinus tenderness and there were no signs of excessive secretion, purulent discharge, or nasal obstruction.  X-rays of the sinuses were negative.

During the March 2012 international examination, the examiner noted there was evidence of sinuses, excessive secretion, purulent discharge, and polyps/nasal obstruction.  The examiner further noted there was obstruction of the nasal passage on both sides and signs of the nose being itchy and congested, with other, additional symptoms including stuffy/runny nose, sneezing, red/itchy/watery eyes, sore throat, dry cough, and fatigue.  It does not appear that the March 2012 examiner conducted any x-rays of the Veteran's sinuses; nor is there any indication as to whether the examiner's findings were based upon an interview of the Veteran or objective examination of her nose.  

In March 2015, the Veteran presented for outpatient treatment and reported having sinus congestion.  She stated she was concerned that she may have polyps.  While there was scant evidence of post nasal discharge, objective examination did not reveal any evidence of lesions.  

During the April 2015 VA examination, the Veteran reported having facial pressure continuously, with itchy eyes, stuffy nose, sneezing, runny discharge, post-nasal drip, dry cough, and sore throat.  She also reported that 50 percent of her nasal passage was congested.  The Veteran reported that the right side of her nares (nose) was chronically congested and stated she thought she had polyps but admitted the presence of a polyp was not confirmed by her primary care physician in March 2015.  Objective examination revealed there was complete obstruction of the nasal passages on both sides, with permanent hypertrophy of the nasal turbinates, but the examiner noted there were no nasal polyps.  There was also no evidence of granulomatous conditions, scars, or loss of part of the nose as a result of allergic rhinitis.  The examiner stated that the Veteran's allergic rhinitis does not impact her ability to work.  

Treatment records show that sinus x-rays conducted in May 2015 did not contain any radiographic evidence of sinusitis.  Records dated prior to May 2015 do not contain any additional evidence relevant to the nature or severity of the Veteran's allergic rhinitis.  

For the period beginning July 17, 2015, the pertinent evidence include a Disability Benefits Questionnaire completed by the Veteran's private physician and outpatient treatment records dated in 2015.  

Treatment records show that, in July 2015, the Veteran reported having cough and post-nasal drip.  She also reported having pain in her ears, with sneezing, nasal congestion, runny nose, and itching. 

During the July 2015 examination, the Veteran reported having continuous sneezing, runny nose, cough, and sinus pressure.  She also reported having difficulty breathing out of both sides of her nose due to swelling, blockage, and chronic nasal discharge and which resulted in some sleepless nights.  The Veteran reported that she was recently seen for ear congestion and pain associated with a flare-up of her rhinitis symptoms and was prescribed antibiotics and ear drops.  She reported that she is still taking Claritin and using a steroid nasal spray for rhinitis.  The examiner noted there was complete obstruction of the right side only and greater than 50 percent obstruction on the left side.  There was, however, evidence of nasal polyps, as well as permanent hypertrophy of the nasal turbinates.  There was no evidence of granulomatous conditions, scars, or loss of part of the nose as a result of her allergic rhinitis.  After evaluating the Veteran, the examiner noted that sinus x-rays were negative and stated that the Veteran does not have a sinusitis condition.  The examiner further opined that the Veteran's allergic rhinitis does not impact her ability to work.  

Considering the evidence of record in light of the applicable diagnostic criteria and rating considerations delineated above, the Board finds that a rating in excess of 10 percent is not warranted for allergic rhinitis prior to July 17, 2015, and that a rating in excess of 30 percent is not warranted for allergic rhinitis from July 17, 2015.  

The evidence of record shows that, throughout the appeal period, the Veteran's allergic rhinitis has been consistently manifested by difficulty breathing through her nose and other allergy symptoms, such as stuffy nose, watery eyes, coughing, and sneezing.  The medical evidence shows the Veteran's allergic rhinitis has been manifested by more than 50 percent obstruction of her nasal passage on both sides throughout the appeal period; however, there is no credible evidence of nasal polyps until the VA examination conducted in July 2015.  

In this regard, the Board notes that, while the physician who conducted the March 2012 international examination reported there was evidence of polyps/nasal obstruction, the probative value of his findings in this regard are lessened because the examination report does not indicate whether his findings were based upon an interview of the Veteran, objective examination of her nose, or any other clinical or radiographic evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this regard, the Board finds probative that, in April 2013, the AOJ informed the Veteran that the March 2012 international examination was inadequate and would need to report for another examination.  See April 2013 Report of General Information.  

The Board also finds particularly probative that, in March 2015, the Veteran sought treatment from her VA physician and reported concern as she thought she had polyps; however, objective examination did not reveal evidence of nasal polyps at that time.  It follows, then, that any lay assertion or evidence regarding the presence of nasal polyps, without corroborating medical evidence, is insufficient to establish the presence of such, as it requires the knowledge and observation of the inner workings of the nasal passage.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

As noted, the first credible medical notation of nasal polyps is reflected in the July 2015 Disability Benefits Questionnaire, which reflects that this evidence was obtained during the objective examination of the Veteran's nose.  

Given that the evidence dated prior to July 17, 2015, shows the Veteran's allergic rhinitis was manifested by greater than 50 percent obstruction of nasal passage on both sides, the Board finds that her symptoms warrant a 10 percent rating under DC 6522.  A rating higher than 10 percent is not warranted for that time period, however, as there is no credible medical evidence of nasal polyps at any point prior to July 17, 2015.  Therefore, the Veteran's claim for an initial rating in excess of 10 percent prior to July 17, 2015, must be denied.  

In evaluating the Veteran's allergic rhinitis for the period beginning July 17, 2015, the Board notes that the 30 percent rating assigned from that date is the maximum rating assignable under DC 6522.  There is no evidence that the Veteran's allergic rhinitis is manifested by a deviated septum, loss of part of the nose, scars, sinusitis, laryngitis, bacterial rhinitis, granulomatous rhinitis, or any other respiratory condition.  Therefore, evaluation of the Veteran's allergic rhinitis under Diagnostic Codes 6502 through 6524, is not warranted.  See 38 C.F.R. § 4.97. Also, the Veteran's allergic rhinitis is not shown to involve any factor(s) that warrant evaluation under any other provision(s) of VA's rating schedule.

In evaluating these claims, the Board has considered the Veteran's own assertions and those of her representative.  As noted, however, the Board finds that the lay assertions made in support of the Veteran's claims for a higher rating are not entitled to more weight than the credible, objective findings rendered by trained medical professionals in evaluating her allergic rhinitis.  See 38 C.F.R. § 3.159 (a)(1); see also Bostain, supra. 

Therefore, based upon the foregoing, the Board finds that an initial rating in excess of 10 percent is not warranted for allergic rhinitis prior to July 17, 2015, and that a rating in excess of 30 percent is not warranted for allergic rhinitis from July 17, 2015.  

Headaches

STRs show the Veteran complained of headaches during service.  In November 2009, the RO granted service connection for headaches and assigned a noncompensable (zero percent) disability rating, effective November 1, 2009.  

In September 2013, the RO increased the Veteran's disability rating to 10 percent, effective March 3, 2012.  

In July 2015, the RO increased the Veteran's disability rating to 50 percent, effective April 30, 2015.  

Throughout the period in question, the Veteran's headaches have been rated under 38 C.F.R. § 4.124a, DC 8199-8100.  See 38 C.F.R. § 4.27.  In this case, the hyphenated code indicates that the Veteran's disability is evaluated as migraine headaches based on the criteria found under DC 8100.

Under DC 8100, migraines are evaluated as follows: a 10 percent rating is assigned with characteristic prostrating attacks averaging one in 2 months over last several months; a 30 percent rating is assigned with characteristic prostrating attacks occurring on an average once a month over last several months; and a 50 percent rating is assigned with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100.

For the period prior to March 3, 2012, the pertinent evidence consists of the May 2009 VA examination report.  While there are treatment records dated prior to March 2012 which note the diagnosis of headaches, they do not contain any information relevant to the nature, frequency, or severity of the Veteran's headaches.  

During the May 2009 VA examination, the Veteran reported having five to six headaches a month that lasted for two to four hours.  She reported that she required medication but usually goes to work and only sometimes needs to stay in bed.  In this regard, the Veteran reported that she had not taken any time off in the past year because of headaches, and the examiner noted that the Veteran does not allow the headaches to interfere with her work performance or attendance.  When asked about her functional impairment, the Veteran reported that she could not drive but she stated this was due to all of her conditions, not just her headaches.  The examiner noted that the Veteran's headaches were of brief duration and managed with mild analgesics.  

For the period from March 3, 2012, to April 30, 2015, the pertinent evidence includes the March 2012 international examination and treatment records dated in June 2014 and February 2015.  

During the March 2012 international examination, the Veteran reported having severe headaches five days a week, which lasted for 20 to 30 minutes.  She reported that she had to lay down and take medication to alleviate the headache pain, but that she was able to get up for a short period of time during her severe headaches.  

Treatment records show that, in June 2014, the Veteran reported having headaches three to four times a month, which included mild, dull headaches that occurred twice a week.  While she stated that she usually lies down in the dark after taking medication, she also stated that her symptoms were intermittent and improving and that her medication provided good symptom control.  In February 2015, the Veteran reported having migraine headaches once a week, which lasted for four hours, and that over the last few months, her headaches had kept her down frequently.  

From April 30, 2015, the pertinent evidence consists of the April 2015 VA examination, during which the Veteran reported that her headaches were progressively worse, as they were manifested by throbbing pain, nausea, vomiting, dizziness, and tingling in her arms.  She stated that she had been given a higher dosage of medication.  The Veteran reported having "very frequent" prolonged headaches which resulted in severe inadaptability and prostrating attacks five times a week.  She stated that her headaches required bedrest with avoidance of light and noise.  The Veteran also described having non-prostrating headaches four to five times a week, which lasted for one to two days and for which she also takes medication.  The examiner confirmed that the Veteran has characteristic prostrating attacks of migraine headaches once every month, with prolonged attacks that produce severe economic inadaptability, and he also stated that her migraines impact her ability to work.  In this regard, the examiner noted the Veteran was a civilian contractor and had not worked since December 2003 but that, if she had to work, her headaches would require that she miss work at least three times a week.  

Considering the evidence of record in light of the applicable diagnostic criteria and rating considerations delineated above, the Board finds that an initial, compensable rating is not warranted for headaches prior to March 3, 2012, that a rating in excess of 10 percent is not warranted for headaches from March 3, 2012, to April 30, 2015, and that a rating in excess of 50 percent is not warranted from April 30, 2015.  

For the period prior to March 3, 2012, the evidence shows that, while the Veteran reported having headaches five to six times a week, she reported that she was able to take medication and go to work, despite having to stay in bed "sometimes."  In evaluating this claim, the Board finds probative that the Veteran reported that she had not taken off work due to her headaches in the past year and that the May 2009 VA examiner stated the Veteran did not allow her headaches to interfere with her work performance or attendance.  There is no evidence dated prior to March 3, 2012, which shows the Veteran's headaches were manifested by characteristic prostrating attacks once every two months over a period of several months to warrant the assignment of a 10 percent or higher rating.  Given this evidence, the Board finds that, for the period prior to March 3, 2012, the Veteran's headaches were manifested by less frequent prostrating attacks and, thus, more nearly approximated the level of disability contemplated by the noncompensable (zero percent) rating under DC 8100.  

For the period from March 3, 2012, to April 30, 2015, the Veteran provided varying accounts as to the frequency of her headaches.  In March 2012, she reported having severe headaches five days a week that lasted no more than 30 minutes; in June 2014, she reported having headaches three to four times a month, including mild/dull headaches twice a week; and in February 2015, she reported having headaches one a week that lasted for four hours.  Despite the variation in the Veteran's headaches during this time period, it is clear that her headaches increased in severity and frequency.  However, in March 2012, the Veteran reported that she was able to get up for short periods of time during her severe headaches and, in June 2014, she stated that her medication provided good control of her symptoms.  Therefore, given the Veteran's report of being able to get up (even for short periods of time) during her prostrating attacks in March 2012 and her report of good symptom control in June 2014, the Board finds that the medical evidence reflects that her headaches more nearly approximated the level of disability contemplated by the 10 percent rating under DC 8100 - headaches manifested by characteristic prostrating attacks that average one in two months over the last several months.  As noted, the evidence shows the Veteran was experiencing more frequent prostrating attacks during the time period in question but, the evidence as a whole does not reflect that her headaches were manifested by prostrating attacks once a month for several months during that time period, to warrant the next higher, 30 percent rating.  

For the period from April 30, 2015, the evidence shows the Veteran's headaches are manifested by very frequent prostrating attacks that produce severe economic inadaptability, which is consistent with the 50 percent rating currently assigned and which is the maximum schedular rating available for this disability under DC 8100.  While the Board will discuss the Veteran's entitlement to an extraschedular rating under 38 C.F.R. § 3.321 (2015) for her service-connected headache and other disabilities below, the Board parenthetically notes at this juncture that the symptoms associated with the Veteran's headache disability fit squarely into and are adequately addressed by the rating criteria under DC 8100 and the evidence does not reflect that she experiences any additional functional impairment as a result of her headaches to warrant a higher rating under any other provision of VA's rating schedule, including 38 C.F.R. § 3.321.

In evaluating these claims, the Board has considered the Veteran's own assertions and those of her representative.  As noted, however, the Board finds that the lay assertions made in support of the Veteran's claims for a higher rating are not entitled to more weight than the credible, objective findings rendered by trained medical professionals in evaluating her headaches.  See 38 C.F.R. § 3.159 (a)(1); see also Bostain, supra. 

Therefore, based upon the foregoing, the Board finds that an initial, compensable rating is not warranted for headaches prior to March 3, 2012, that a rating in excess of 10 percent is not warranted for headaches from March 3, 2012, to April 30, 2015, and that a rating in excess of 50 percent is not warranted from April 30, 2015.  

Thoracic Scoliosis

STRs show the Veteran was noted to have scoliosis on her entrance examination in February 1984, but that she also complained of low back pain during service.  In November 2009, the RO granted service connection for thoracic scoliosis and assigned a noncompensable (zero percent) disability rating, effective November 1, 2009.  

In September 2013, the RO increased the Veteran's disability rating to 10 percent, effective March 3, 2012.  In July 2015, the RO increased the Veteran's disability rating to 40 percent, effective April 30, 2015.  As noted in the Introduction, the claims regarding propriety of the ratings assigned from March 3, 2012 and from April 30, 2015 are addressed in the Remand section of this decision, as additional evidentiary development is needed with respect to those claims.  

Throughout this appeal, the Veteran's thoracic scoliosis has been rated under 38 C.F.R. § 4.97, DC 5237, for lumbosacral or cervical strain which is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.

These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235-5243).

Unfavorable ankylosis is a condition in which the spine is fixed in flexion or extension and the ankylosis results in one or more limitations such as limited line of vision, restricted breathing, gastrointestinal symptoms, or neurological symptoms due to nerve root stretching.  Id., Note 5.

Normal ranges of motion or the thoracolumbar spine are forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees.  38 C.F.R. § 4.71, General Rating Formula, Note 2, and Plate V.

Alternatively, intervertebral disc syndrome (IVDS) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  Under the Formula for Rating IVDS, ratings are assigned based upon the frequency of incapacitating episodes, which are defined therein as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

For the period prior to March 3, 2012, the pertinent evidence consists of the May 2009 VA examination report and a February 2009 x-ray.  The February 2009 x-ray of the lumbar spine was normal.  While there are additional treatment records dated prior to March 2012 which note complaints of low back pain, they do not contain any additional information regarding the Veteran's thoracic scoliosis, such as range of motion or other functional impairment caused thereby.  

During the May 2009 VA examination, x-rays revealed thoracic scoliosis.  The Veteran reported that her lumbar spine is stiff and painful as a result of activity.  She denied having been incapacitated to the extent of requiring bedrest but stated that her functional impairment included a limp caused by total rotation of the back.  Objective examination did not reveal evidence of radiating pain on movement, muscle spasm, tenderness, or ankylosis.  The Veteran also demonstrated normal range of motion in all planes of excursion including flexion to 90 degrees, as well as extension, lateral flexion, and rotation to 30 degrees.  The examiner noted that pain, weakness, lack of endurance, fatigue, or incoordination does not further impact range of motion after repetitive use.  The examiner also noted that history and physical examination did not identify intervertebral disc syndrome (IVDS) as evident by bowel or bladder dysfunction.  

Considering the evidence of record in light of the applicable diagnostic criteria and rating considerations delineated above, an initial compensable rating for thoracic scoliosis is not warranted prior to March 3, 2012.  

For the period prior to March 3, 2012, the evidence shows the Veteran's range of motion was normal in all planes of excursion and there was no evidence of muscle spasm, guarding, localized tenderness, or vertebral body fracture with loss of at least 50 percent of height.  There was also no evidence that the Veteran's thoracic scoliosis was manifested by functional loss due to limited or excess movement, weakness, excess fatigability, or incoordination.  Therefore, a compensable rating is not warranted under the General Rating Formula, even when considering the provisions of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  

As the Veteran's thoracic scoliosis disability does not warrant a compensable rating under the General Rating Formula, prior to March 3, 2012, it logically follows that his symptoms do not meet the criteria for any even higher rating under that formula.  

The Board has also considered other appropriate diagnostic codes, particularly Diagnostic Code 5243 for IVDS.  However, there is no lay or medical evidence of incapacitating episodes as contemplated by the regulation.  In light of the lack of evidence demonstrating any episodes requiring bed rest prescribed by a physician and treatment by a physician for IVDS, the Board finds that a higher rating under the Formula for Rating IVDS Based on Incapacitating Episodes is not warranted.

The Board has considered whether a compensable rating is warranted under the provisions of 38 C.F.R. § 4.59 and Burton, supra, based upon painful motion.  However, the evidence dated prior to March 3, 2012, does not reflect that the Veteran complained of or demonstrated pain while demonstrating movement of his spine.  In this context, the Board also notes the evidence dated prior to March 2012 does not reflect that his spinal disability was manifested by degenerative arthritis during that time period to warrant consideration (or a compensable rating) under 38 C.F.R. § 4.71a, DCs 5003 and 5242.  

The Board also finds that the Veteran is not entitled to a separate, compensable rating for any associated neurological abnormality, prior to March 3, 2012, as there is no lay or medical evidence of any associated neurological abnormalities during that time.  

Therefore, for the foregoing reasons, the Board finds that an initial compensable rating for thoracic scoliosis is not warranted prior to March 3, 2012.  

In reaching this determination, the Veteran's own assertions, along with those of her representative, advanced on her behalf have been considered.  However, the Board finds that the lay assertions made in support of the higher rating claims are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's thoracic scoliosis disability.  See 38 C.F.R. § 3.159 (a)(1); see also Bostain, supra.  Indeed, as discussed above, the persuasive evidence indicates that the Veteran's thoracic scoliosis disability is consistent with the ratings currently assigned at each stage of this appeal. 

Under the circumstances of this case, the Board finds that an initial compensable rating for thoracic scoliosis is not warranted prior to March 3, 2012; that a rating in excess of 10 percent for thoracic scoliosis is not warranted from March 3, 2012, to April 30, 2015; and that a rating in excess of 40 percent is not warranted from April 30, 2015.  

Bilateral Knee Chondromalacia

STRs show the Veteran complained of right and left knee pain during service.  In November 2009, the RO granted service connection for chondromalacia affecting the right and left knees and assigned separate noncompensable (zero percent) disability rating, effective November 1, 2009.  

In September 2013, the RO increased both disability ratings to 10 percent, effective March 3, 2012.  

Throughout the period in question, the Veteran's right and left knee chondromalacia have been rated under 38 C.F.R. § 4.71a, DC 5099-5014.  See 38 C.F.R. § 4.27.  Under Diagnostic Code 5014, osteomalacia is evaluated as degenerative arthritis, on the basis of limitation of motion of the affected part. 

Degenerative arthritis is evaluated under Diagnostic Code 5003, which provides that degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Limitation of motion of the knee is evaluated pursuant to Diagnostic Codes 5260 (for flexion) and 5261 (for extension).  Under Diagnostic Code 5260, limitation of flexion of the leg is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, limitation of extension of the leg is rated 0 percent when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees. 38 C.F.R. § 4.71a.

Normal range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Prior to March 3, 2012, the pertinent evidence consists of the May 2009 VA examination.  While there are treatment records dated prior to March 2012 which note complaints of bilateral pain, they do not contain any additional information regarding the Veteran's right or left knee chondromalacia, such as range of motion or other functional impairment caused thereby.  

During the May 2009 VA examination, the Veteran reported having weakness, stiffness, lack of endurance and pain in both knees, all of which were elicited by physical activity.  She denied having surgical treatment or other hospitalization for her knees and stated that her functional impairment included aggravation caused by long periods of driving, standing, and exercising.  Objective examination revealed moderate crepitus in both knees, but no evidence of edema, effusion, weakness, or tenderness.  There was also no evidence of recurrent subluxation, locking pain, or joint effusion, or ankylosis.  The Veteran demonstrated normal range of motion in both knees from zero to 140 degrees, with no indiction of painful motion, and the examiner noted that pain, weakness, lack of endurance, fatigue, or incoordination does not further impact range of motion after repetitive exercise.  There was no varus or valgus instability and that Drawer and McMurray's tests were also negative.  

For the period from March 3, 2012, the pertinent evidence includes the March 2012 international examination, April 2015 VA examination, and July 2015 Disability Benefits Questionnaire completed by the Veteran's physician, as well as several treatment records.  

During the March 2012 international examination, the examiner noted there was evidence of muscle strength in the leg giving out due to closely related symptoms of chronic right knee symptoms now also associated with flare-ups reducing normal excursion of movement.  The examiner noted there was painful motion, slight recurrent subluxation, and lateral instability.  There was also evidence of decreased reflexes of the L5-S1 over both knees.  The examiner noted the Veteran's range of motion was from zero to 130 degrees bilaterally and that both knees were stable.  

Treatment records show consistent reports of knee pain.  In April 2013, the Veteran reported having left knee pain and swelling after rotating her knee while walking on a treadmill.  The Veteran denied locking, popping, or giving out during or since the incident, and reported that Tylenol reduced her pain to 4 from 8-9/10.  Examination of both knees revealed effusion in the left knee only, with full range of motion bilaterally.  There was also evidence of laxity on valgus testing in the left knee.  

In April 2014, the Veteran reported having chronic pain in her knees.  While tenderness was noted in the left knee, there was no evidence of deformity or swelling.  An April 2014 x-ray of the left knee showed evidence of chondromalacia, but there was no evidence of fractures or subluxation.  A May 2015 left knee x-ray revealed mild to moderate degenerative arthrosis.  

In May 2014, the Veteran reported having numerous symptoms in her left knee, including pain, popping, swelling and instability.  An MRI showed a small joint effusion, tricompartmental degenerative joint disease, and intact ligaments; there was no evidence of a meniscal tear.  Physical therapy records note the Veteran was able to demonstrate normal extension to zero degrees bilaterally, with flexion limited to 105 degrees on the right and 110 degrees on the left due to pain.  In June 2014, examination revealed minimal crepitus in the right knee, with tenderness and diffuse crepitus and laxity in the left knee.  The assessment was DJD in the knees, with persistent pain and instability.  

In January 2015, the Veteran reported that her bilateral knee pain had worsened over the past month, particularly with walking, and requested knee braces for better ambulation.  There was no evidence of swelling, deformity, or restricted range of motion.  In August 2015, the Veteran sought treatment after having a knee injury and reported having continued welling, stiffness, weakness, instability, and popping sounds.  She reported being unable to fully straighten her knees and difficulty walking.  She also reported that the pain in her right knee radiated into the ankle and the examiner noted swelling.  The examiner also noted the Veteran walked with a slight limp and wore a brace.  Objective examination revealed moderate effusion, slightly decreased range of motion, and slight joint line tenderness.  There was no evidence of laxity.  

During the April 2015 examination, the Veteran reported having constant pain in both knees, with left knee pain greater than right and increased pain with activity.  She reported having difficulty sitting and standing from chairs, instability, tenderness, and having to readjust every one to two hours.  She reported using knee braces, a cane, and medication to treat her knee disabilities.  She also reported having flare-ups three to four times a week, which limit her ability to climb stairs.  The Veteran reported that her functional limitation included an inability to do extended walking, as well as decreased alertness and memory due to lack of sleep.  

The Veteran's right knee range of motion was from zero to 80 degrees, while her left knee range of motion was from zero to 85 degrees.  There was evidence of pain during range of motion, as well as tenderness to palpation and crepitus.  Repetitive motion resulted in additional loss of motion, namely flexion limited to 60 degrees on the right and 65 degrees on the left.  The examiner also noted that pain, weakness, fatigability, and incoordination significantly limited her functional ability during flare-ups and with repeated use over time.  While there was slight decreased muscle strength in bilateral knee extension and flexion, there was no evidence of muscle atrophy, ankylosis, recurrent subluxation, or lateral instability on the right.  There was evidence of slight instability in the left knee, as well as evidence of recurrent effusion with weight-bearing, repetitive exercise, and running.  The examiner noted there is no evidence of meniscal conditions, scars, recurrent patellar dislocation, or tibia or fibula impairment.  Nevertheless, the examiner noted the Veteran's bilateral knee disability impacts her ability to perform any type of occupational tasks and that, if she worked, she would call out three to four times a week.  

During the July 2015 examination, the Veteran reported having flare-ups manifested by pain, swelling, stiffness, popping noises, and instability.  She reported that her functional impairment was being unable to do extended walking.  The Veteran was able to demonstrate normal extension to zero degrees and flexion limited to 90 degrees bilaterally.  There was evidence of pain during flexion and with weight-bearing, and the Veteran was unable to perform repetitive motion testing due to pain.  The examiner noted that pain, weakness, fatigability, incoordination, and lack of endurance significantly limited her functional ability with repeated use and during flare-ups, although the examiner was unable to describe this in terms of range of motion.  The examiner stated that the Veteran's functional impairment included less movement than normal due to disturbance of location.  Nevertheless, there was normal muscle strength and no evidence of muscle atrophy, ankylosis, recurrent subluxation, instability, or recurrent effusion.  There was also no evidence of recurrent patellar dislocation, shin splints, tibia or fibula impairment, meniscus conditions, or scars.  The examiner noted the Veteran constantly uses a cane for her feet and knees and, after examining the Veteran, rendered diagnoses of bilateral knee osteoarthritis, right patellofemoral syndrome, and left chondromalacia.  He also opined that the Veteran's knee disabilities impair her ability to perform any occupational tasks, as she is unable to do any extended walking.  

Considering the evidence of record in light of the applicable diagnostic criteria and rating considerations delineated above, an initial compensable rating for right and left knee chondromalacia is not warranted prior to March 3, 2012, and a rating in excess of 10 percent for right and left knee chondromalacia is not warranted from March 3, 2012.  

For the period prior to March 3, 2012, the pertinent evidence shows the Veteran demonstrated normal range of motion in both knees.  Despite the Veteran's report of experiencing pain in both knees with physical activity, there was no objective evidence of swelling, muscle spasm, or painful motion.  There was also no clinical or radiographic evidence of arthritis in either knee joint; nor was there any evidence of recurrent subluxation or instability in either knee joint.  

In light of the foregoing, the Board finds a compensable rating is not warranted prior to March 3, 2012.  As for limitation of motion, the Board again notes that, during the time period in question, the Veteran manifested normal range of motion from zero to 140 degrees in both knees, with no subjective or objective evidence of painful motion.  In addition, the Veteran did not report having any flare-ups during the time period and there was no objective evidence of pain or other functional limitation after repetitive motion.  Hence, even with consideration of the sections 4.40 and 4.45 and DeLuca, the record presents no basis assignment of a compensable rating based upon limitation of motion under Diagnostic Code 5260 or 5261.  

As noted above, the Veteran may be entitled to at least the minimum compensable rating for the joint if he has arthritis and complains of pain on motion.  See 38 C.F.R. § 4.59; Lichtenfels, supra; Burton, supra.  In this case, however, there is no evidence of arthritis or painful motion prior to March 3, 2012.  Therefore, there is no basis upon which to assign a higher, compensable rating based upon painful motion associated with arthritis under DC 5003.  

Parenthetically, the Board also notes there was no subjective or objective evidence of instability or subluxation in either knee joint prior to March 3, 2012.  Therefore, a compensable rating is not warranted under Diagnostic Code 5257 based upon recurrent subluxation or lateral instability.  There is also no evidence of ankylosis, dislocated cartilage, impairment of the tibia and fibula, or genu recurvatum.  Therefore, evaluation of the right or left knee under Diagnostic Code 5256, 5258, 5259, 5262, or 5263, respectively, prior to March 3, 2012, is not warranted.  Moreover, neither the right nor left knee is shown to involve any other factor(s) that warrant consideration of any other provision(s) of VA's rating schedule.

For the period from March 3, 2012, the Veteran demonstrated normal extension to zero degrees bilaterally but her flexion was consistently limited by pain and worsened during the time period in question.  Her limitation of flexion was most severe at the April 2015 VA examination when she demonstrated flexion to 85 degrees and repetitive motion resulted in flexion being additionally limited to 60 degrees on the right and 65 degrees on the left.  Despite the foregoing, the evidence dated from March 3, 2012 does not reflect that the Veteran's right or left knee disability is manifested by ankylosis, meniscal conditions, or tibia or fibula impairment.  Nor is there evidence of a scar on the left knee.  

Based on the foregoing, the Board finds that a rating in excess of 10 percent is not warranted at any point since March 3, 2012.  With regard to limitation of motion, the evidence shows that the Veteran has consistently demonstrated normal extension since March 3, 2012, and that her flexion is limited to no more than 60 degrees on the right and 65 degrees on the left, including as a result of pain and after repetitive motion.  Such results are noncompensable under DCs 5260 and 5261.  The Board notes that the Veteran has reported experiencing flare-ups that result in increased pain and other symptoms, as well as additional functional impairment.  However, there is no lay or medical evidence that her pain has been so disabling to result in flexion limited to at least 45 degrees, or extension limited to 10 degrees to warrant the minimum, 10 percent rating under Diagnostic Codes 5260 or 5261, respectively.  It follows, then, that the criteria for a rating in excess of 10 percent under either diagnostic code are not met.  Hence, even with consideration of the sections 4.40 and 4.45 and DeLuca, the record presents no basis assignment of a compensable or higher rating under Diagnostic Code 5260 or 5261. 

As noted above, the April 2015 VA examination reflects that the Veteran experienced slight instability in her left knee.  While the physician who conducted the March 2012 international examination noted there was evidence of recurrent subluxation and lateral instability in both knees, he also stated that both knees were stable.  Given this inherent inconsistency, as well as the examiner's failure to indicate what tests were conducted to evaluate stability, the Board finds that the March 2012 international examination is of no probative value with respect to right or left knee instability.  Regardless, as noted in the Introduction, the propriety of the 10 percent rating assigned for left knee instability is not at issue in this case, as the Veteran has not disagreed with or appealed that issue, and there is no lay or medical evidence of recurrent subluxation or lateral instability involving the right knee at any point since March 3, 2012.  Therefore, a compensable or higher rating is not warranted under Diagnostic Code 5257 based upon recurrent subluxation or lateral instability.  

The Board also finds that no other diagnostic code provides a basis for a rating in excess of 10 percent.  As there is no evidence of ankylosis, dislocated cartilage, impairment of the tibia and fibula, or genu recurvatum, evaluation of the right or left knee under Diagnostic Code 5256, 5258, 5259, 5262, or 5263, respectively, is not warranted.  Moreover, neither the right nor left knee is shown to involve any other factor(s) that warrant consideration of any other provision(s) of VA's rating schedule. 

In evaluating the right and left knee disabilities, the Board has considered whether the Veteran may be assigned separate, compensable ratings for any scars associated with her knee disabilities.  As noted, separate ratings have been assigned for scars located on the Veteran's right knee but the propriety of the rating assigned for her right knee scars are not at issue in this case, as she has not disagreed with or appealed that issue.  There is no clinical evidence of any scars associated with the left knee disability.  Therefore, no further discussion is necessary regarding whether a separate rating is warranted for scars associated with the right or left knee disabilities.  See 38 C.F.R. § 4.118, DC 7803 to 7805 (2015). 

In evaluating these claims, the Board has considered the Veteran's own assertions and those of her representative advanced in written statements in support of the claims.  However, the Board finds that the lay assertions made in support of the increased rating claims are not entitled to more weight than the objective findings rendered by trained medical professionals need to evaluate the Veteran's knee disabilities.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998); Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As discussed above, the persuasive evidence indicates that the Veteran's service-connected right and left knee disabilities are more consistent with the ratings currently assigned.

Indeed, for the foregoing reasons, the Board finds that an initial compensable rating for right and left knee chondromalacia is not warranted prior to March 3, 2012, and a rating in excess of 10 percent for right and left knee chondromalacia is not warranted from March 3, 2012.  

Final Considerations

The above determinations are based upon consideration of applicable pertinent provisions of VA's rating schedule.  Additionally, the Board finds that, at no point pertinent to this appeal, has the Veteran's service-connected right and left knee disabilities reflected so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b). 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun, supra.

In this case, the Board finds that the schedular criteria is adequate to rate each service-connected disability at each stage of this appeal, as the rating schedule fully contemplates the described symptomatology for each disability on appeal.  Indeed, the rating scheduled contemplates the Veteran's pain as a result of hallux valgus, nasal obstruction and polyps as a result of allergic rhinitis, characteristic prostrating attacks as a result of her headaches, and the limited, painful motion in her thoracolumbar spine and bilateral knees.  Moreover, the rating schedule provides for ratings higher than those assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate each disability.  Additionally, the Veteran's service-connected disabilities are appropriately rated as separate disabilities and there is no additional functional impairment that has not been attributed to a service-connected disability.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  Therefore, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities.  

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of the increased ratings claims for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In this case, the medical evidence of record reflects that, with the exception of allergic rhinitis, all of her disabilities, impact her ability to work, as VA physicians have noted that the Veteran's bilateral hallux valgus, headaches, and bilateral knee disabilities impact her ability to perform any occupational tasks due to her prostrating attacks and inability to perform extended periods of standing or walking.  However, the Veteran has not alleged that she is actually or effectively rendered unable to obtain or retain substantially gainful employment as a result of her service-connected disabilities and the Board finds probative that the medical professionals who have evaluated the Veteran have merely opined that her disabilities would impair her ability to work, as opposed to preclude employment all together.  In this regard, the evidence does not reflect that the Veteran's bilateral hallux valgus, headaches, or bilateral knee disabilities would preclude sedentary employment that accommodated any breaks needed as a result of her service-connected disabilities.  Under these circumstances, no claim for a TDIU due to the Veteran's service-connected disabilities has been raised, and need not be considered in connection with any current claim(s) for increase. 

For all the foregoing reasons, the Board finds that there is no basis for any further staged rating for any of the service-connected disabilities discussed herein, pursuant to Hart.  In reaching each of the foregoing conclusions, the Board has considered and applied the benefit-of-the doubt doctrine, as appropriate.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (2015).


ORDER

An initial 10 percent rating, but no higher, for right foot hallux valgus is granted, subject to the laws and regulations governing the payment of VA benefits.

An initial 10 percent rating, but no higher, for right foot hallux valgus is granted, subject to the laws and regulations governing the payment of VA benefits.

An initial rating in excess of 10 percent for allergic rhinitis, prior to July 17, 2015, is denied.  

A rating in excess of 30 percent for allergic rhinitis, from July 17, 2015, is denied.  

An initial, compensable rating for headaches, prior to March 3, 2012, is denied.  

A rating in excess of 10 percent for headaches, from March 3, 2012, to April 30, 2015, is denied.  

A rating in excess of 50 percent for headaches, from April 30, 2015, is denied.  

An initial compensable rating for thoracic scoliosis, prior to March 3, 2012, is denied.  

An initial compensable rating for right and left knee chondromalacia, prior to March 3, 2012, is denied.  

A rating in excess of 10 percent for right and left knee chondromalacia, from March 3, 2012, is denied.  


REMAND

While the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim of entitlement to a rating in excess of 10 percent for thoracic scoliosis, from March 3, 2012, and a rating in excess of 50 percent for thoracic scoliosis, from April 30, 2015, so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

During the April 2015 VA examination, the examiner noted that the Veteran reported having flare-ups of back pain that included tingling and numbness in her bilateral legs, as well as bladder dysfunction, which required that she wear and change Depends five times a day due to urine leakage.  However, after evaluating the Veteran, the April 2015 VA examiner stated that the Veteran did not have any radicular pain, signs, or symptoms or any neurologic abnormalities associated with her thoracic scoliosis disability, including bladder or bowel problems.  Notably, the April 2015 VA examiner stated that the Veteran's bladder dysfunction was of an unknown cause, without further comment.  

Despite the foregoing, a March 2015 VA treatment record reflects that the Veteran reported having tingling in her hands and feet, which was described as stocking-glove paresthesias.  

While objective examination in March 2015 revealed the Veteran's sensation to light touch was intact in her hands and feet, there is no indication that any additional sensory or diagnostic tests were conducted at that time or at the April 2015 VA examination to determine the nature and etiology of the Veteran's neurological symptoms, including her bladder dysfunction.  

The evidence noted above raises a question as to whether the Veteran's thoracic scoliosis disability is manifested by paresthesias in her lower extremities and bladder dysfunction (urinary frequency or incontinence), and the Board notes that the evidence of record, particularly the April 2015 VA examination, does not reconcile these findings.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one). 

Therefore, the Board finds a remand is necessary in order to obtain a new VA examination that evaluates and identifies all aspects of the Veteran's thoracic scoliosis disability under all applicable criteria.

Prior to arranging for the Veteran to undergo examination, to ensure that that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

As for VA records, the claims file currently includes VA outpatient treatment records dated through August 2015; however, there are likely additional, relevant VA treatment records dated since August 2015 that have not been associated with the evidentiary record.  In this context, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain any pertinent outstanding VA treatment records dated since August 2015, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the increased rating claims remaining on appeal, explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) ((clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the thoracic scoliosis increased rating claims from March 3, 2012 and April 30, 2015.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate action to obtain all outstanding, pertinent VA treatment records of evaluation and/or treatment of the Veteran, dated since August 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 
 
2.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claim for higher rating for thoracic scoliosis from March 3, 2012 and from April 30, 2015, that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent (non-VA) private medical records.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within a one-year period). 

3.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the evidentiary record.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, schedule the Veteran for an appropriate VA examination so as to determine the current level of severity of her thoracic scoliosis disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.  

The examiner should describe the nature and severity of all manifestations of the disability to include any associated objective neurologic abnormalities, including, but not limited to, bladder or bowel dysfunction and radiculopathy affecting the lower extremities.  

In reaching any conclusion, the examiner should consider the medical evidence showing complaints of neurologic symptoms in the lower extremities and urinary frequency. 

The examiner should also state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months.  Note: for VA purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner should also comment on the functional impact that the Veteran's thoracic scoliosis disability has on her daily life and employability, including whether, and to what extent, the Veteran likely experiences functional loss/impairment due to pain or any other symptoms during flare-ups and/or with repeated use.

All examination findings/testing results, along with a complete, clearly stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any correspondence referencing the date and time of the examination-preferably, any notice(s) of the examination- sent to her by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims remaining on appeal. 

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for increase, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate. 

Otherwise, adjudicate the claim in light of all pertinent evidence (to include all evidence added to the record since the last adjudication), and legal authority (to include consideration of whether any further staged rating of the thoracic scoliosis disability (pursuant to Hart, cited above), is warranted.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


